Opinion filed February 3, 2022




                                     In The

        Eleventh Court of Appeals
                                  __________

                  Nos. 11-21-00185-CR & 11-21-00186-CR
                                __________
                   KEITH SCHONERSTEDT, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 104th District Court
                             Taylor County, Texas
                    Trial Court Cause Nos. 21975B & 22911B

                      MEMORANDUM OPINION
      Appellant has filed in this court motions to dismiss his appeals. Appellant
asserts in his motions that he no longer wishes to prosecute these appeals. Each
motion to dismiss is signed by both Appellant and Appellant’s counsel in compliance
with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motions are granted, and the appeals are dismissed.


February 3, 2022                                         PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.